682 F.2d 184
Margaret Louise PRINCE, Appellant,v.TOWN OF GRUBBS, ARKANSAS; Jackie Critcher, Billy L. Phiefer,Larry King, and Frank Baker, Aldermen of theGrubbs Town Council, Appellees.
No. 81-2398.
United States Court of Appeals,Eighth Circuit.
Submitted June 14, 1982.Decided July 1, 1982.

James A. McLarty, E. D. Pickens, Boyce, McLarty & Watson, Newport, Ark., for appellant.
G. Stanley Montgomery, Max O. Bowie, Newport, Ark., for appellees.
Before ARNOLD, Circuit Judge, MILLER,* Associate Judge, and COLLINSON,** Senior District Judge.
PER CURIAM.


1
Margaret Louise Prince appeals from an order of the District Court1 dismissing her 42 U.S.C. Section 1983 action against the town of Grubbs, Arkansas, and various aldermen of the Grubbs Town Council.  Her claim was that she was fired from her job as the town garbage collector because of a statement she made which could have been construed as derogatory of the aldermen, and that she was thereby denied her right to free speech under the First and Fourteenth Amendments.


2
The District Court held a hearing on a motion for preliminary injunction, which was denied, and then, by agreement of counsel, the matter was submitted for consideration on the merits.  Contrary to Mrs. Prince's contention, the District Court found that defendants dismissed her for legitimate reasons, including numerous complaints of unsatisfactory garbage pick-up service.  We have reviewed the record and conclude that the findings of the District Court are not clearly erroneous.  See Fed.R.Civ.P. 52(a).  Accordingly, the judgment of the District Court is affirmed.



*
 The Hon. Jack R. Miller, Associate Judge of the United States Court of Customs and Patent Appeals, sitting by designation


**
 The Hon. William R. Collinson, Senior United States District Judge for the Eastern and Western Districts of Missouri, sitting by designation


1
 The Hon. Elsijane Trimble Roy, United States District Judge for the Eastern and Western Districts of Arkansas